Citation Nr: 0811221	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  06-32 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1963 to September 1967.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2005 
rating decision of the San Diego, California RO.


FINDINGS OF FACT

1. An unappealed July 1995 rating decision, in pertinent 
part, denied service connection for PTSD essentially because 
the evidence did not show that the veteran served in combat, 
and there was no credible supporting evidence of a claimed 
stressor event in service.

2. Evidence received since the July 1995 rating decision does 
not constitute credible supporting evidence of an alleged 
stressor event in service; does not relate to the 
unestablished fact necessary to substantiate the claim of 
service connection for PTSD; and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of entitlement to service connection for PTSD may not 
be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his claim prior to the June 2005 rating 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  An October 2004 letter instructed him that new and 
material evidence was required to reopen the claim; explained 
what new and material evidence meant; outlined what evidence 
was needed to substantiate the claim; and specifically 
advised him that for evidence to be considered new and 
material, it would have to be objective, credible supporting 
evidence that an alleged stressor event occurred.  This 
notice complied substantially with the notice requirements 
for claims to reopen in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The letter also advised the veteran of his and VA's 
responsibilities in development of evidence to substantiate 
his claim, and told him to submit any pertinent evidence in 
his possession.  He has had ample opportunity to respond/ 
supplement the record, and is not prejudiced by any technical 
notice deficiency that may have occurred during the process.   
In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), a March 2006 letter informed the veteran of 
disability rating and effective date criteria.  It is not 
alleged that notice in this case was less than adequate.

The veteran's service medical records (SMRs) were previously 
associated with his claims file; pertinent treatment records 
have been secured.  The RO had arranged for a VA examination 
in February 1995.  The RO did not arrange for an updated VA 
examination because it was not warranted.  Absent credible 
supporting evidence of the claimed in-service stressor 
events, a medical nexus opinion is not warranted.  See 
38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 
512, 516 (2004).  Furthermore, in a claim to reopen the duty 
to assist by arranging for a VA examination is not triggered 
unless new and material evidence is presented or received.  
See 38 C.F.R. § 3.159(c)(4)(C)(iii).  The veteran has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of the claim.

B.	Legal Criteria, Factual Background, Analysis

A July 1995 rating decision denied the veteran's claim of 
service connection for PTSD essentially because there was no 
credible corroborating evidence of a stressor event in 
service, and the veteran had not engaged in combat.  PTSD had 
been diagnosed based on an uncorroborated stressor event.  
See Analysis July 13, 1995 rating decision.  The veteran did 
not appeal this decision.  Accordingly, it is final.  
38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the new definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-
80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection also may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  Where the veteran did not engage in 
combat with the enemy, or the claimed stressors are not 
related to combat, then the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

Evidence of record in July 1995 consisted of: service 
personnel records showing that the veteran served in Vietnam 
from August 1965 to August 1966, and that his military 
occupation specialty was motor vehicle operator; SMRs, 
including a September 1967 service separation physical 
examination report, that are silent for complaints, findings, 
treatment, or diagnosis of PTSD or other psychiatric 
disability; a January 1995 statement from the veteran wherein 
he described seeing a truck in his convoy getting blown up 
and killing the driver only a few days after he landed in 
Vietnam, finding a hand grenade in his truck, and loading and 
unloading body bags; a January 1995 letter from G.M., a 
social worker at the Vista Vet Center, stating that the 
veteran has PTSD; and a February 1995 VA examination, when 
PTSD was diagnosed based on an uncorroborated stressor.  

Evidence received since the July 1995 rating decision 
includes an Internet article printed on August 2004 
concerning Marine Aircraft Group 11; a letter from V.C.T., a 
retired U.S. Marine Corps Sergeant, received September 2004, 
to the effect that he remembers seeing the veteran in 
Vietnam; an October 2004 PTSD Questionnaire wherein the 
veteran states he served in truck convoys in Da Nang and, six 
days into his service in Vietnam, he witnessed the truck in 
front of his blown-up, killing the driver; two statements 
from the veteran (one a copy of one received in January 
1995), received in April 2005, describing his service in 
Vietnam; an April 2005 statement from the veteran's spouse; 
and an undated newspaper article, received September 2005, 
concerning Iraq war veterans who are showing signs of 
increased stress-related and mental health problems.

Vista Vet Center treatment records from October 1994 to 
February 1995 and from June 2004 to April 2006 show that the 
veteran receives both individual and group therapy for PTSD.  
A letter from A.N., a nurse, dated in August 2005, recounts 
the veteran's Vietnam experiences and postservice 
difficulties, and provides a diagnosis of PTSD.  In November 
2005, the letter was resubmitted with the additional 
signature of N.K., a physician.

VA outpatient treatment records from November 2005 to April 
2006 show that PTSD and depression (not otherwise specified) 
were diagnosed, and that the veteran was started on oral 
medications for his symptoms.

A February 2008 notice letter from the Social Security 
Administration National Records Center states that after an 
exhaustive and comprehensive search, medical records for the 
veteran could not be found and further efforts would be 
futile.

The evidence received since July 1995 is new, as much of it 
was not previously of record; however, it is not material as 
none of it is credible evidence that the veteran engaged in 
combat, or corroborating that an alleged stressor event in 
service actually occurred.  See Cohen, supra.  

The letter from V.C.T. only confirms that the veteran's 
served in Vietnam, a fact that is not in dispute; it does not 
corroborate an alleged in-service stressor event.  The 
Internet article the veteran submitted concerning Marine 
Aircraft Group 11 provides information regarding their 
service in Vietnam during March 1965, prior to the veteran's 
service in Vietnam.  The newspaper article stating that truck 
drivers and convoy guards develop mental health problems in 
greater numbers than other troops concerned Iraq war 
veterans, not Vietnam veterans.  [Notably, the RO did attempt 
stressor development based upon the veteran's testimony.  The 
RO was able to obtain the August 1966 command chronology for 
H&MS-11, but records from August 1965 to July 1966 for this 
unit were not available.  The Marine Corps University Archive 
also responded that they did not have this information.]  In 
summary, the veteran's statements could not be verified and 
he has not offered any credible supporting evidence for his 
alleged in-service stressors.  While certain examiners and 
treatment providers appear to acknowledge or concede that a 
stressor event occurred, credible supporting evidence of an 
in-service stressor cannot consist solely of after the fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389 
(1996).  Consequently, the Board finds that a stressor event 
in service is not shown.

While the new evidence received also included medical 
evidence suggestive of diagnoses of PTSD, these are not only 
cumulative of prior evidence in the record documenting that 
the veteran has PTSD, but also are based on the veteran's 
unsupported reports of being exposed to combat fire and 
witnessing the death of his fellow serviceman.  Without 
evidence that the veteran engaged in combat or credible 
supporting evidence of an in-service stressor, even 
unequivocal medical evidence that a claimant has a diagnosis 
of PTSD is insufficient to establish that the PTSD is 
service-related, so as to warrant service connection.  The 
veteran's own expressed belief that he has PTSD due to events 
in service is not competent evidence, as he is a layperson, 
untrained in determining a diagnosis or medical etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

None of the additional evidence received since the July 1995 
rating decision addresses the unestablished fact necessary to 
substantiate the claim of service connection for PTSD that 
was previously found lacking, i.e., that there is credible 
supporting evidence that the claimed in-service stressor 
events actually occurred.  Hence, the additional evidence 
received does not raise a reasonable possibility of 
substantiating the claim, and is not material; and 
consequently, the claim may not be reopened.


ORDER

The appeal to reopen a claim of service connection for PTSD 
is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


